Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-9 are pending in this application.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namazue et al. (US. Pub. 2017/0184803).
Regarding claims 1-2, Namazue et al. anticipate an intermittently-coupled type optical fiber ribbon in which a plurality of ribbon type paired optical fibers each of which is integrally formed by bringing two optical fibers into contact with each other are arranged in parallel, and a coupling part in which adjacent ribbon type paired optical fibers are connected to each other and a non-
wherein the number of optical fibers of the intermittently-coupled type optical fiber ribbon is N, a center distance between the M-th optical fiber and the M+1-th optical fiber with the coupling part interposed therebetween is 0.28 ± 0.03 mm, a center distance between the M-1-th optical fiber and the M-th optical fiber is 0.20 ± 0.03mm, the N is a multiple of four, and the M is an even number (see [0027] – [0037], Figs. 1-3B).

    PNG
    media_image1.png
    432
    553
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    248
    368
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    229
    364
    media_image3.png
    Greyscale

Reproduced/annotated from US. Pub. 2017/0184803.
. further anticipate a thickness of the intermittently-coupled type optical fiber ribbon is 0.26 mm or less; wherein the coupling part is a coupling resin applied between the ribbon type paired optical fibers (see [0027] – [0037], Figs. 1-3B).
Regarding claims 6-8, Sato et al. further anticipate an optical fiber cable comprising: a cylindrical tube; and a plurality of intermittently-coupled type optical fiber ribbons according to claim 1, wherein the plurality of intermittently-coupled type optical fiber ribbons are covered with the tube; and an optical fiber cable comprising: a slot rod having a plurality of slot grooves; and the plurality of intermittently-coupled type optical fiber ribbons according to claim 1, wherein the plurality of intermittently-coupled type optical fiber ribbons are housed in each of the slot grooves; and an optical fiber cord comprising: a jacket; and the intermittently-coupled type optical fiber ribbon according to claim 1, wherein the intermittently-coupled type optical fiber ribbon is covered with the jacket (see [0027] – [0037], Figs. 1-3B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Namazue et al. (US. Pub. 2017/0184803).
Regarding claim 5, Namazue et al. disclose most of the claimed limitation/invention such as the optical fiber has a glass fiber and two layers of coating layers coating the glass fiber, however, Namazue dot explicitly disclose a Young's modulus of an inner coating layer in two layers of the coating layer is 0.5 MPa or less.  Since applicant has not pointed to any criticality of such that range, it would have been obvious to the one having ordinary skill in the art before the effective filing date of the invention was made would consider a minimal/common stiffness range In re Aller, 105 USPQ 233.  This rejection may be overcome by a showing of unexpected results associated with such a range.
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Tanaka et al. (US. Pub. 2018/0273427).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883